AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action
pry aA py ory mp ot spy ryt
UNITED STATES DISTRICT COUR!
for the
Western District of Missouri

Gregory Stillman

Plaintiff
Civil Action No, 4:19-cv-00222

)
)
Vv. )
Wal Mart Stores East I, LP )
)
)

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Bertram Caruthers, Jr. M.D.

 

(Nanre of person to whom this subpoena is directed)

af Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: Any and all medical and billing records regarding Plaintiff Gregory Stillman's treatment from January 1, 2009
to Present per the attached Notice of Rule 45 Records Subpoena for Production of Documents.

 

Place: pr, Bertram Caruthers, Jr. M.D. Date and Time: |

1734 E 63rd St# 470, .
| Kansas City, MO 64110 08/07/2020 9:00 am

 

C) Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

| Place: Date and Time:

I
[
|
L

 

 

The following provisions of Fed. R. Civ. P. 45 are attached ~ Rule 45(c), relating to the place of compliance,
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(¢) and (gy), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: 07/28/2020

CLERK OF COURT

  

OR

pe Bs 3
wpe Spe
we UF Lge
oe #

OP al
GS Ls ohms
: tng t gt

 

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty
Wal Mart Stores East |, LP , who issues or requests this subpoena, are:

M. Jared Marsh; 3500 West 75th Street, Suite 300, Prairie Village, Kansas 66208; jmarsh@halbrookwoodlaw.com;
943-529-1188

Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
itis directed. Fed. R. Civ. P. 45(a)(4).

Case 4:19-cv-00222-DGK Document 114 Filed 08/07/20 Page 1 of 3
AO 88B (Rey. (2/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises ina Civil Action (Page 2)

 

 

Civil Action No. 4:19-cv-00222

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this subpoena for (name of individual and title, if anv) Wr. ert fam Canhhe {Ss \e .

 

On (date) 1/28/20 -

served the subpoena by delivering a copy to the named person as follows:

 

“Les he VWs GS Wechee / Ofirce Recephionst

 

on (date) TF /26 / Zezo or

 

(F Tf returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ —

My fees are $ for travel and $

for services, for a fotal of $ 0.00

1 declare under penalty of perjury that this information is true.

pa: 1/28/eo. FUL PPS.

Server's signature

No /hemel Scoff Prvcté Pacess Jerve —

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:

Case 4:19-cv-00222-DGK Document 114 Filed 08/07/20 Page 2 of 3
RETURN OF SERVICE

UNITED STATES DISTRICT COURT
Western District of Missouri

Case Number: 4:19-CV-00222
Plaintiff/Petitioner:

GREGORY STILLMAN

vs.

Defendant/Respondent:

WAL MART STORES EAST I, LP

Received by HPS Process Service & Investigations to be served on Dr. Bertram Cauthers, 1734 East 63rd Street,
#470, Kansas City, MO 64110.

1, NATHANIEL SCOTT, do hereby affirm that on the 28th day of July, 2020 at 2:30 pm, I:

Served the within named establishment by delivering a true copy of Subpoena to Produce Documents,
Information, or Objects or to Permit Inspection of Premises in a Civil Action in a Civil Action; Notice of rule
45 rEcords Subpoena for Production of Documents; and Affidavit of Custodian of Records to lesha M.
Medical Office Receptionist at the address of 1734 East 63rd Street, #470, Kansas City, MO 64110.

| am over the age of eighteen, and have no interest in the above action.

\,
\

Ul pps.

NATHANIEL SCOTT
Process Server

HPS Process Service & Investigations
www.hpsprocess.com

1669 Jefferson

Kansas City, MO 64108

(800) 796-9559

Our Job Serial Number: HAT-2020013876
Ref: 80000.0052

Copyright © 1992-2020 Database Services, inc. - Process Server's Toolbox V8.1¢

Case 4:19-cv-00222-DGK Document 114 Filed 08/07/20 Page 3 of 3
